Citation Nr: 0024999	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-07 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to an increased evaluation for chronic anxiety 
state with post-traumatic stress disorder, currently rated 30 
percent disabling, and an increased evaluation for residuals 
of shell fragment wounds of the left anterior thigh and 
anterior middle lower leg, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1945 and from February 1946 to May 1947.  This is 
an appeal from a December 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, which confirmed and continued 30 percent and 
10 percent evaluations, respectively, for the veteran's 
psychiatric condition and shell fragment wounds.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The veteran's psychiatric condition is manifested by 
symptoms including nightmares, flashbacks, difficulty 
sleeping, anxiety, occasional depression, irritability short-
term memory impairment, and social isolation.  


CONCLUSION OF LAW

An evaluation of 50 percent for the veteran's psychiatric 
disorder is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Codes 9400, 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that he has presented 
claims which are plausible.  The Board is also satisfied that 
all relevant facts regarding the claim for an increased 
evaluation for a psychiatric disability have been properly 
developed and that issue is the subject of this decision.  
The remaining well-grounded issue will be addressed in the 
Remand that follows this decision.  


I.  The Claim for an Increased Evaluation 
for Anxiety State with Post-Traumatic 
Stress Disorder, Currently Rated 30 
Percent Disabling  

The veteran's service medical records reflect that he was 
hospitalized and treated from November 1946 until May 1947 
for complaints of nervousness, combat dreams and nightmares, 
restlessness, irritability, a startle reaction, excitability, 
mood swings and depressive states.  Various findings were 
recorded during his hospitalization.  The final diagnosis was 
anxiety reaction manifested by combat dreams, irritability 
and emotional instability reaction.  

In a July 1947 rating action service connection was granted 
for anxiety reaction, rated 50 percent disabling.  

The veteran was afforded a psychiatric examination for the VA 
in September 1947.  He was found to be tense, tremulous and 
restless.  His affect was that of apprehension.  He was 
oriented in all three spheres.  His stream of thought was 
relevant and coherent.  His judgment and insight were 
impaired.  A diagnosis was made of chronic anxiety reaction, 
moderate in nature.  

In a November 1947 rating action the evaluation for the 
veteran's anxiety reaction was reduced from 50 percent to 30 
percent.  He had also established service connection for 
scars of the right and left anterior thigh and anterior mid 
lower leg, rated 10 percent disabling.  The combined rating 
for the service-connected disabilities was reduced from 60 
percent to 40 percent.  

The veteran was afforded a VA psychiatric examination in 
December 1950.  He complained of depression and nightmares.  
He had a fear of committing suicide.  In 1948 he had jumped 
from a bridge in a suicide attempt.  On psychiatric 
examination the veteran was restless and depressed.  He was 
anxious and irritable.  He was oriented in all three spheres.  
His memory was good but he had a marked lack of 
concentration.  He had frequent nightmares.  His judgment was 
considered poor.  The diagnosis was anxiety neurosis.  

The veteran was hospitalized by the VA from December 1954 to 
March 1955.  His speech was spontaneous, coherent and 
relevant.  He complained of chronic discouragement and 
depressive feelings.  He said he was unable to sleep at 
night.  He was correctly oriented in all spheres, and showed 
no memory impairment except for a loss of recall of some 
events.  The final diagnosis was anxiety reaction.  

In August 1998 the veteran submitted a claim for an increased 
evaluation for his psychiatric condition.  He stated that his 
condition was much worse.  He was always anxious, tense and 
impatient.  He had memory lapses, difficulty sleeping, 
nightmares and flashbacks.  

In late 1998 the regional office received a facsimile 
transmittal from William K. Rundell, Jr., M.D., reflecting 
the veteran's treatment at the Miami Valley Hospital for 
various conditions in 1996 and 1997.  In late 1996 he was 
treated for bilateral calf claudication, and surgery was 
performed for that condition.  

The veteran was afforded a VA psychiatric examination in 
September 1998.  He stated that his nerves were shot.  He 
stated that he could not remember anything any more, and that 
his memory was gone.  He lived by himself.  Both of his wives 
were deceased.  He stated that he was retired.  He stated 
that he had worked as a painter on an intermittent basis, and 
had last worked in 1972 or 1973 for a small contractor.  He 
stated that he just could not take it any longer.  He would 
get shaky and just walk off.  He stated that he had one 
friend who lived in the same apartment building.  The veteran 
stated that emotionally he remained alone.  He described his 
mood as depressed and angry.  He reported frequent nightmares 
and flashbacks.  He reported difficulty sleeping.  He stated 
that he had attempted suicide twice, in the 1940's, and in 
1952 or 1953.  He reported that he required quietness.  He 
became very agitated with loud noises.  For leisure he stated 
he enjoyed reading novels, but his reading was limited due to 
his deteriorating vision.  

On mental status examination the veteran was alert and 
oriented as to time, place, person and situation.  He 
generally displayed an appropriate range of affect.  His mood 
was depressed and angry.  He was goal-directed.  There was no 
evidence of delusions or hallucinations.  He denied any 
current suicidal or homicidal ideation.  He appeared capable 
of managing his benefit payments in his own best interests.  
The diagnosis was post-traumatic stress disorder with 
depression.  The Global Assessment of Functioning score was 
50.  

A VA social and industrial survey was conducted in June 1999.  
He stated that since his retirement he felt his nervous 
condition had gotten worse.  He had occasional flashbacks and 
nightmares of the war.  He stated that he still had a startle 
response to loud and unexpected noises.  He had not been 
treated by any private psychiatrist or private psychologist 
since 1953.  He had not been hospitalized for his nerves 
since 1953, and had not made any more suicide attempts since 
that time.  He was not taking any prescribed medication for 
his nervous condition, and was not currently seeing any 
psychiatrist or psychologist for his nervous condition.  He 
had had a number of jobs after service.  He had worked as a 
painter from 1953 through 1974.  He stated that his physical 
condition due to his legs began to get worse and he could no 
longer lift a ladder or stand for long periods of time, so he 
had to terminate his job as a painter and he retired in 1974.  
He had not had any other job since that time.  He spent most 
of his time in his apartment and liked to read.  He had only 
a few friends in the senior citizens' apartment complex.  

The veteran was again afforded a VA psychiatric examination 
in July 1999.  He continued to experience nightmares at least 
2 or 3 times a night.  He reported flashbacks of his war 
experiences.  He avoided people and liked to be alone because 
he had nothing in common with other people.  He reported 
chronic poor sleep with awakening and sweating.  He also 
reported easy irritability and anger.  He stated that he had 
a short-term memory problem.  He startled easily when he 
heard noises.  He remained hypervigilant.  He reported that 
he was depressed intermittently.  He had no suicidal thoughts 
and no hallucinations or delusional thinking.  He stated that 
he had lost interest in different things except playing 
cards.  He had not been receiving outpatient treatment with 
psychiatrists and psychologists for his nervous problem, and 
was on no psychotropic medication.  He and his first wife had 
been divorced after a short marriage, and his second wife had 
died in 1992.  He lived alone in his apartment.  For leisure 
he liked to read novels and play cards.  

On mental status examination the veteran was anxious and 
irritable.  He was alert and oriented fully as to time, place 
and person.  His thought form was linear, logical and goal-
directed.  There was no pressured speech or flight of ideas, 
and no loosening of associations.  His mood was anxious.  His 
affect was restricted but appropriate.  He reported anxiety 
and depression.  He had a short term memory problem.  He was 
considered competent for VA purposes.  

Diagnoses were made of post-traumatic stress disorder and 
major depression.  The GAF score was 50.  

The veteran's psychiatric disability is rated under 
Diagnostic Codes 9400, and 9411, 38 C.F.R. § 4.130 (1999). 
Under these Codes, a 10 percent rating is assigned for 
occupational social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication. A 
30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is applicable where there is total occupation and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." Richard v. Brown, 9 Vet. 
App. 266, 267 (citing DSM-IV, 4th edition, p. 32). A score of 
score of 41 - 50 is defined as "Serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job)." Ibid.  

In this case, the record reflects that the veteran's 
psychiatric condition has resulted in symptoms including 
nightmares, flashbacks, anxiety, occasional depression, 
irritability, hypervigilance, short term memory loss and 
social isolation.  He is described as alert and well 
oriented, and his speech is logical and goal-directed.  He is 
considered competent for VA purposes.  The veteran has been 
retired for many years, and his employment was apparently 
terminated as a result of a combination of physical problems 
and psychiatric problems.  He has been assigned a GAF score 
of 50 on the recent VA psychiatric examinations.  As noted 
above, under the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV), such a score represents an individual with serious 
symptoms or any serious impairment in social, occupational or 
school functioning.  In the Board's judgment, the evidence of 
record establishes that the veteran's psychiatric condition 
more nearly approximates the criteria for a 50 percent 
rating.  In this regard, it is noted that his affect was 
restricted, and he exhibited short term memory problems.  He 
reported that he avoids people, and his GAF is representative 
of serious symptoms.  Accordingly, under the circumstances, 
it is follows that entitlement to a 50 percent evaluation is 
reasonably warranted for his psychiatric condition under the 
provisions of Diagnostic Codes 9400 or 9411.  

The record in the Board's judgment does not establish that 
the veteran is entitled to the next higher evaluation of 70 
percent under those rating schedule provisions.  That is, 
there is no showing of occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

In arriving at its decision in this regard, the Board has 
resolved all doubt in favor of the veteran.  38 U.S.C.A. 
§ 5107.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(1999), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(1999).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

Entitlement to an increased evaluation for chronic anxiety 
state with post-traumatic stress disorder from 30 percent to 
50 percent is established.  The appeal is granted to this 
extent.  


REMAND

The veteran's service medical records reflect that he 
sustained a penetrating gunshot wound of the anterior surface 
of the left upper thigh in June 1944 when an acquaintance's 
carbine accidentally discharged.  The wound involved the skin 
and muscle.  He was discharged to duty on June 20, 1944.  

When the veteran was examined for the VA in September 1947 he 
had no complaints regarding his lower extremities.  It was 
stated that he had had a bullet wound of the left thigh in 
June 1944, and a shrapnel wound of the right lower leg in 
October 1944 that had apparently been only a flesh wound.  

Examination of the left lower leg showed several small faint 
scars on the anterior thigh that were barely perceptible.  
The veteran had no complaints regarding the wound, and the 
examiner stated that there was no disability resulting from 
the wound.  Examination of the right lower extremity showed a 
scar the diameter of a dime over the mid lower leg on the 
anterior surface.  There was no disability or complaints 
resulting from that wound.  

In a November 1947 rating action service connection was 
granted for scars of the right and left anterior thigh and 
anterior mid lower leg, rated 10 percent disabling.  

In August 1998 the veteran submitted a claim for an increased 
rating for the wound residuals of his lower extremities.  

As indicated previously, in late 1998 the regional office 
received a facsimile transmittal from Dr. Rundell reflecting 
the veteran's treatment at the Miami Valley Hospital in 1996 
and 1997 for various conditions.  In December 1996 he was 
treated for bilateral calf claudication causing pain on 
walking.  He was to undergo a bilateral femoral-popliteal 
bypass graft, as well as a left iliac endarterectomy with 
patch angioplasty.  

The veteran was afforded a VA scars examination in September 
1998.  It was indicated that in 1944 he had been struck with 
shrapnel behind his left knee and in the left ankle.  In 1942 
he had been wounded with shrapnel in the left thigh.  His 
wound was healed and he was returned to duty.  The wound scar 
did not bother him much since the injury.  The veteran denied 
having any traumatic scars on the right leg.  

On physical examination he walked without a gait disturbance, 
but did walk slowly consistent with his age.  There was no 
obvious atrophy of either leg.  There was an 87-centimeter 
surgical scar on the medial left leg which the veteran stated 
was the result of bypass surgery.  No visible thigh scar on 
the left thigh was seen except for the surgical scar.  There 
was a 3-centimeter oblique trauma scar on the medial 
posterior left knee in the posterior joint fold.  It was not 
tender or hypertrophic.  There was no visible trauma scar 
seen on the left ankle.  There was slight puffy edema of the 
left ankle without pitting.  There were superficial 
varicosities and dependent rubor of both lower extremities.  
The lower legs were of the same temperature and were warm.  
The mid to distal feet were cool to touch.  The femoral 
pulses were without bruit.  Popliteal pulses were one plus 
and equal, and the posterior tibial and dorsalis pedis pulses 
were all one plus and equal.  The sensory examination was 
intact over all the areas of the lower extremities.  Deep 
tendon reflexes of the lower extremities were one plus, 
diminished and equal.  

An X-ray study of the left ankle showed no evidence of bony 
trauma.  No metal fragment was seen within the soft tissues 
of the bones.  There was evidence of previous surgery with 
small staples projecting within the soft tissue just medial 
to the distal one-third of the shaft of the left tibia.  
X-ray study of the left knee showed a normal-appearing knee 
joint.  There was evidence of previous surgery involving the 
proximal one-third of the left calf.  An X-ray study of the 
left femur showed no evidence of fracture or dislocation.  A 
few small metallic densities could be seen projecting within 
the soft tissue compatible with a shrapnel-type injury.  
Staples could also be seen over the soft tissues of the thigh 
and inguinal area compatible with previous vessel surgery.  

The diagnoses were status post shrapnel wound of the left 
thigh with retained fragments, status post shrapnel wound of 
the posterior left knee with residual scar, and status post 
shrapnel wound of the left ankle without retained fragments 
or visible scars.  The examiner indicated that the bypass 
surgery for peripheral vascular disease was not likely 
related to the injuries to the same leg during service.  

The Board notes that the veteran has not undergone a VA 
orthopedic examination concerning his shell fragment wounds 
of the left leg.  Functional impairment of the left leg due 
to service connected disability has not been addressed.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for additional development as follows:


1. The veteran should be scheduled for a 
VA examination to ascertain the full 
extent of his service-connected shell 
fragment wound residuals orthopedically 
and neurologically.  He should be 
informed of the potential consequences of 
his failure to report for the scheduled 
examination.  All indicated tests must be 
conducted. The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should specifically identify all 
muscle groups and nerves involved.  The 
examiner should address findings 
consistent with the criteria set forth in 
38 C.F.R. § 4.56, including whether the 
veteran has slight, moderate, moderately 
severe or severe muscle injury due to the 
shell fragment wounds.  The examiner also 
should identify any objective evidence of 
pain or functional loss due to pain 
associated with the service-connected 
left leg.  The examiner should be 
requested to provide an opinion as to the 
extent that pain due to service-connected 
conditions limit the veteran's functional 
ability.  The examiner should also be 
requested to determine whether, and to 
what extent, the left leg exhibits 
weakened movement, excess fatigability or 
incoordination.  Complete rationale for 
the opinions expressed should be 
provided.


2.  After undertaking any additional 
development deemed appropriate, including 
any additional indicated specialist 
examinations if necessary, the RO should 
again review the veteran's claim for an 
increase.  If the benefit sought on 
appeal is not granted, he and his 
representative should be issued a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
reply thereto.



Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.



		
NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals




 

